ON REHEARING
In its application for rehearing appellant urges this court to limit its holding to the factual circumstances of the case before the court.
The court, in its original opinion, did not intend nor did it hold that a business entity which enters into a single lease could not be held liable for the lease tax if said business entity was “engaging in the business.” Our conclusion in this case that appellee was not one “engaged in the business” was, of course, based upon the facts presented in the matter.
Opinion extended. Application for rehearing overruled.